Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-20-00059-CR

                             Marcelino ESTRADA,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

          From the 81st Judicial District Court, Atascosa County, Texas
                        Trial Court No. 17-09-0519-CRA
                  Honorable Russell Wilson, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

 In accordance with this court’s opinion of this date, the judgment is AFFIRMED.

 SIGNED June 30, 2021.


                                         _____________________________
                                         Lori I. Valenzuela, Justice